Information to identify the case:
Debtor 1              Chiquita Owens                                                 Social Security number or ITIN   xxx−xx−1616

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Middle District of Alabama

Case number: 16−31617




Order of Discharge                                                                                                                  12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

                                    Chiquita Owens
                                    aka Chiquita Diane Owens




Dated July 19, 2021




                                                                           William R. Sawyer
                                                                           United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2



Form 3180W                                                   Chapter 13 Discharge                                       page 1
    ♦ debts that the bankruptcy court has                       ♦ debts for restitution, or damages,
      decided or will decide are not discharged                   awarded in a civil action against the
      in this bankruptcy case;                                    debtor as a result of malicious or willful
                                                                  injury by the debtor that caused
                                                                  personal injury to an individual or the
    ♦ debts for restitution, or a criminal fine,                  death of an individual; and
      included in a sentence on debtor's criminal
      conviction;
                                                                ♦ debts for death or personal injury
                                                                  caused by operating a vehicle while
    ♦ some debts which the debtors did not                        intoxicated.
      properly list;

                                                         In addition, this discharge does not stop
    ♦ debts provided for under 11 U.S.C. §               creditors from collecting from anyone else who
      1322(b)(5) and on which the last payment           is also liable on the debt, such as an insurance
      or other transfer is due after the date on         company or a person who cosigned or
      which the final payment under the plan             guaranteed a loan.
      was due;


    ♦ debts for certain consumer purchases                This information is only a general
      made after the bankruptcy case was filed if         summary of a chapter 13 discharge; some
      obtaining the trustee's prior approval of           exceptions exist. Because the law is
      incurring the debt was practicable but was          complicated, you should consult an
      not obtained;                                       attorney to determine the exact effect of
                                                          the discharge in this case.




Form 3180W                               Chapter 13 Discharge                              page 2
                                                              United States Bankruptcy Court
                                                               Middle District of Alabama
In re:                                                                                                                 Case No. 16-31617-WRS
Chiquita Owens                                                                                                         Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 1127-2                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Jul 19, 2021                                               Form ID: 3180W                                                            Total Noticed: 43
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 21, 2021:
Recip ID                 Recipient Name and Address
db                     + Chiquita Owens, 400 Pecan Tree Drive, Montgomery, AL 36109-1824
aty                    + Anthony B. Bush, The Bush Law Firm, LLC, PO Box 640492, Pike Road, AL 36064-0492
aty                    + Charles N. Parnell, III, Parnell & Parnell, P.A., PO Box 2189, Montgomery, AL 36102-2189
aty                      Larry E. Darby, Esq, Darby Law Firm, LLC, Post Office Box 3905, Montgomery, AL 36109-0905
aty                    + Paul D. Esco, Attorney at Law, LLC, 2800 Zelda Road, Suite 200-7, Montgomery, AL 36106-2686
sp                     + Anthony B. Bush, 529 South Perry Street, Ste 22, Montgomery, AL 36104-4636
cr                       Rice Acceptance Company, c/o Parnell & Crum, P.A., P.O. Box 2189, Montgomery, AL 36102-2189
3561040                + Aaron's Sales and Lease Ownership, 3452 Atlanta Highway, Montgomery, AL 36109-2704
3561041                + Ad Astra Recovery, 8918 W 21st St N, Suite 200 Mailbox 303, Wichita, KS 67205-1885
3561042                + Carmichael Imaging, LLC, 2257 Taylor Road; Suite 200, Montgomery, AL 36117-7792
3561043                + Cash Mart, Inc, 2651 East South Boulevard, Montgomery, AL 36116-2531
3561044                + Consumer Portfolio Svc, Attn: Bankruptcy, 19500 Jamboree Rd, Irvine, CA 92612-2437
3561049                + Fst Fin Inv, 3091 Governors Lake Dr, Peachtree Corners, GA 30071-1143
3561050                + Holloway Credit Solutions, Po Box 6441, Dothan, AL 36302-6441
3561051                + Knology, Inc dba WOW, Bankruptcy Department, 770 N Eastern Blvd, Montgomery, AL 36117-8619
3561052                + Metabank, Post Office Box 71402, Salt Lake City, UT 84171-0402
3561054                + Narrow Lane Villas, c/o Darby Law Firm, LLC, PO Box 3905, Montgomery, AL 36109-0905
3561055                + Northern Plains Funding, PO Box 516, Hays, MT 59527-0516
3561057                + Progressive Leasing, PO Box 413110, Salt Lake City, UT 84141-3110
3572520                + RICE ACCEPTANCE COMPANY, 2803 E. SOUTH BLVD, MONTGOMERY, AL 36116-2513
3561058                + Rice Banking Company, 2803 E. South Blvd., Montgomery, AL 36116-2513
3561067                + WLCC Lending MMS dba My Back Wallet, PO Box 6048, Pine Ridge, SD 57770-6048
3561068                + Woodmere @ The Lake, 1421 Stonehenge Place, Montgomery, AL 36117-1705

TOTAL: 23

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + Email/Text: trustees_office@ch13mdal.com
                                                                                        Jul 19 2021 20:07:00      Sabrina L. McKinney, P.O. Box 173,
                                                                                                                  Montgomery, AL 36101-0173
3583726                   Email/Text: bankruptcy@consumerportfolio.com
                                                                                        Jul 19 2021 20:06:00      CONSUMER PORTFOLIO SERVICES , INC.,
                                                                                                                  PO BOX 57071, IRVINE, CA 92619 - 7071
3573698                   EDI: CAPITALONE.COM
                                                                                        Jul 20 2021 00:08:00      Capital One Bank (USA), N.A., PO Box 71083,
                                                                                                                  Charlotte, NC 28272-1083
3561045                + EDI: CCS.COM
                                                                                        Jul 20 2021 00:08:00      Credit Collections Svc, Po Box 773, Needham,
                                                                                                                  MA 02494-0918
3561046                + EDI: CMIGROUP.COM
                                                                                        Jul 20 2021 00:08:00      Credit Management, LP, Attn: Bankruptcy, Po
                                                                                                                  Box 118288, Carrolton, TX 75011-8288
3561047                + Email/Text: bknotice@ercbpo.com
                                                                                        Jul 19 2021 20:06:00      ERC/Enhanced Recovery Corp, 8014 Bayberry
                                                                                                                  Rd, Jacksonville, FL 32256-7412
3561048                + EDI: BLUESTEM
                                                                                        Jul 20 2021 00:08:00      Fingerhut Direct Consumer Service, 6250
                                                                                                                  Ridgewood Road, Saint Cloud, MN 56303-0820
3561053                + EDI: MID8.COM
District/off: 1127-2                                               User: admin                                                            Page 2 of 3
Date Rcvd: Jul 19, 2021                                            Form ID: 3180W                                                       Total Noticed: 43
                                                                                   Jul 20 2021 00:08:00     Midland Funding, 2365 Northside Dr, Suite 300,
                                                                                                            San Diego, CA 92108-2709
3611347               + EDI: MID8.COM
                                                                                   Jul 20 2021 00:08:00     Midland Funding LLC, PO Box 2011, Warren, MI
                                                                                                            48090-2011
3561056                  EDI: PRA.COM
                                                                                   Jul 20 2021 00:08:00     Portfolio Recovery, Attn: Bankruptcy, Po Box
                                                                                                            41067, Norfolk, VA 23541
3561062                  EDI: AISSPRINT
                                                                                   Jul 20 2021 00:08:00     Sprint-Nextel, ATTN: BANKRUPTCY DEPT,
                                                                                                            Post Office Box 7949, Overland Park, KS
                                                                                                            66207-7949
3561059               + EDI: DRIV.COM
                                                                                   Jul 20 2021 00:08:00     Santander Consumer USA, Po Box 961245, Fort
                                                                                                            Worth, TX 76161-0244
3568555               + EDI: DRIV.COM
                                                                                   Jul 20 2021 00:08:00     Santander Consumer USA, Inc., P.O. Box 560284,
                                                                                                            Dallas, TX 75356-0284
3561061               + Email/Text: bankruptcy@speedyinc.com
                                                                                   Jul 19 2021 20:06:00     Speedy Cash, 932 Ann Street, Montgomery, AL
                                                                                                            36107-2902
3561060               + Email/Text: bankruptcy@speedyinc.com
                                                                                   Jul 19 2021 20:06:00     Speedy Cash, 1501 Eastern Blvd., Montgomery,
                                                                                                            AL 36117-1605
3628304               + Email/Text: bankruptcy@speedyinc.com
                                                                                   Jul 19 2021 20:06:00     Speedy/Rapid Cash, P.O. Box 780408, Wichita,
                                                                                                            KS 67278-0408
3561063               + EDI: RMSC.COM
                                                                                   Jul 20 2021 00:08:00     Synchrony Bank/Belk, Post Office Box 965005,
                                                                                                            Orlando, FL 32896-5005
3561064               + EDI: RMSC.COM
                                                                                   Jul 20 2021 00:08:00     Synchrony Bank/JC Penney, Post Office Box
                                                                                                            960090, Orlando, FL 32896-0090
3561065                  EDI: WSBC
                                                                                   Jul 20 2021 00:08:00     W.S. Badcock, Corp., Post Office Box 232,
                                                                                                            Mulberry, FL 33860
3561066                  EDI: WFNNB.COM
                                                                                   Jul 20 2021 00:08:00     WFNNB, Bankruptcy Department, Post Office
                                                                                                            Box 182125, Columbus, OH 43218-2125

TOTAL: 20


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason Name and Address
cr              *+            Narrow Lane Villas, C/O Darby Law Firm LLC, PO Box 3905, Montgomery, AL 36109-0905
cr              *+            Speedy/Rapid Cash, PO Box 780408, Wichita, KS 67278-0408

TOTAL: 0 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 21, 2021                                        Signature:           /s/Joseph Speetjens
District/off: 1127-2                                              User: admin                                                            Page 3 of 3
Date Rcvd: Jul 19, 2021                                           Form ID: 3180W                                                       Total Noticed: 43

                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 19, 2021 at the address(es) listed below:
Name                             Email Address
Anthony B. Bush
                                 on behalf of Plaintiff Chiquita Owens abush@bushlegalfirm.com jason@bushlegalfirm.com

Anthony B. Bush
                                 on behalf of Spec. Counsel Anthony B. Bush abush@bushlegalfirm.com jason@bushlegalfirm.com

Bankruptcy Administrator
                                 ba@almb.uscourts.gov

Charles N. Parnell, III
                                 on behalf of Creditor Rice Acceptance Company bkrp@parnellsoutheast.com

Larry E. Darby, Esq
                                 on behalf of Creditor Narrow Lane Villas LDarbyEsq@knology.net
                                 bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com

Patrick W Franklin
                                 on behalf of Defendant Access Insurance Company pfranklin@mck-law.com

Paul D. Esco
                                 on behalf of Plaintiff Chiquita Owens paul.esco@aol.com
                                 lkeltz@live.com;paulescolaw@gmail.com;escolawfirm@live.com;r51603@notify.bestcase.com

Paul D. Esco
                                 on behalf of Debtor Chiquita Owens paul.esco@aol.com
                                 lkeltz@live.com;paulescolaw@gmail.com;escolawfirm@live.com;r51603@notify.bestcase.com

Sabrina L. McKinney
                                 trustees_office@ch13mdal.com


TOTAL: 9
